Citation Nr: 1751504	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-14 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Bonnie L. Freeman, Attorney


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2015 regarding the issue of his entitlement to a separate compensable rating for a neurological symptomatology associated with his lumbar spine disability.  Following the Board's January 2016 remand of this issue, a July 2017 rating decision awarded separate 20 percent ratings for right and left lower extremity radiculopathy as secondary to the service-connected back disability, thereby satisfying the issue before the undersigned in full.  However, the RO concurrently issued a Supplemental Statement of the Case (SSOC) addressing entitlement to an "effective date prior to May 31, 2016" for these awards and also certified these issues to the Board.  The Board emphasizes that no Notice of Disagreement (NOD) has been received from the Veteran appealing the downstream element of effective date assigned to the radiculopathy awarded secondary to his back disability in the July 2017 rating decision.  The Court of Appeals for Veterans Claims (Court) has held that a NOD is jurisdictional, and therefore not subject to equitable tolling.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the Board does not have jurisdiction over the above-noted effective date issues and they will not be further addressed.  Should the Veteran seek an earlier effective date or an increased rating for these benefits, he is encouraged to file a timely NOD with regard to the July 2017 rating decision (the notification letter accompanying the rating decision is dated August 4, 2017; thus, he has until August 4, 2018 to file a timely appeal).  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to a TDIU was denied by the AOJ in a September 2015 rating decision.  The Veteran submitted a timely NOD with regard to that issue in November 2015.  As a Statement of the Case (SOC) has not yet been provided as to this issue following receipt of the NOD; remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the Veteran's entitlement to a TDIU.  If the decision remains adverse to the Veteran, he must be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2016).

